Case 3:20-cv-02131-GPC-JLB Document 7-20 Filed 04/01/21 PageID.230 Page 1 of 6




                         EXHIBIT 17
Case 3:20-cv-02131-GPC-JLB Document 7-20 Filed 04/01/21 PageID.231 Page 2 of 6




                                                       Exhibit 17, Page 131
Case 3:20-cv-02131-GPC-JLB Document 7-20 Filed 04/01/21 PageID.232 Page 3 of 6




                                                       Exhibit 17, Page 132
Case 3:20-cv-02131-GPC-JLB Document 7-20 Filed 04/01/21 PageID.233 Page 4 of 6




                                                       Exhibit 17, Page 133
Case 3:20-cv-02131-GPC-JLB Document 7-20 Filed 04/01/21 PageID.234 Page 5 of 6




                                                       Exhibit 17, Page 134
Case 3:20-cv-02131-GPC-JLB Document 7-20 Filed 04/01/21 PageID.235 Page 6 of 6




                                                       Exhibit 17, Page 135
